In a wrongful death action, defendants appeal from an order of the Supreme Court, Kings County, dated January 7, 1980, which denied their motion to renew their application for a change of venue from Kings County to Lewis County. Order affirmed, with $50 costs and disbursements. It was not an abuse of discretion to deny defendants’ motion to renew their application for a change of venue in light of their inability to offer an acceptable excuse for their failure to introduce adequate supporting papers in the first instance. Furthermore, were we to reach the merits of the application, we would conclude that there was no abuse of discretion in retaining the action .in Kings County. Damiani, J. P., Titone, Lazer and Cohalan, JJ., concur.